United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.L., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-815
Issued: August 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 22, 2013 appellant filed a timely appeal from the February 6, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
hearing loss in the performance of duty.
FACTUAL HISTORY
On October 24, 2012 appellant, then a 70-year-old driver and operator, filed a claim for
compensation alleging hearing loss due to his federal employment. He became aware of his
1

5 U.S.C. § 8101 et seq.

hearing loss on January 1, 1992 and realized it was causally related to his employment that day.
Appellant retired from the employing establishment on May 3, 1993.
By letter dated December 5, 2012, OWCP advised appellant of the evidence needed to
establish his claim. It also requested the employing establishment address appellant’s workplace
noise exposure.
In an October 24, 2012 statement, appellant noted from 1961 to 1965 he worked at the
Air Force Fire Department in the crash crew and was exposed to noise from jets. From 1965 to
1968 he worked at Portland Air Force Base Fire Department in the crash crew and was exposed
to noise from jets. From 1968 to 1970 appellant worked at Sandpoint Naval Air Station fire
department in the crash crew and was exposed to aircraft noise. From 1970 to 1975 he worked
in the Keyport Fire Department and inspected shops and was exposed to noise from trades
working in machine shops. From 1975 to 1993 appellant worked in the fire department as a
driver/operator and was exposed to noise from fire equipment, crane machines, shops, forge
shops, trades working on ships, needle guns, grinders, diesel engines and alarms. At each job, no
safety devices to protect against noise exposure was used or provided. Appellant’s hobbies
included shooting and he used double hearing protection.
The employing establishment submitted a notification of personnel action that appellant
voluntarily retired on May 3, 1993. Also submitted was a federal job application dated
September 17, 1965, and job descriptions for a firefighter and a firefighter driver/operator. The
employing establishment submitted medical records, including its audiograms taken under a
hearing conservation program from April 12, 1968 to August 24, 1992.2 An October 3, 2012
audiogram from the Conner Hearing Aid Clinic was also provided.
In a November 5, 2012 report, Dr. Gerald G. Randolph, a Board-certified
otolaryngologist, noted examining appellant on October 24, 2012 and having audiometric testing
conducted on that date. Testing at the frequency levels of 500, 1,000, 2,000 and 3,000 (Hertz)
Hz revealed the following: right ear 5, 5, 5 and 30 decibels; left ear 0, 0, 0 and 35 decibels.
Appellant reported noticing progressive hearing loss for six years. He did not experience
tinnitus. Appellant reported retiring from the employing establishment in 1993 and was
unemployed since 2004. Dr. Randolph noted physical examination revealed external auditory
canals and tympanic membranes were normal and air conduction was greater than bone
conduction bilaterally. He advised that audiometric testing revealed a bilateral high frequency
sensorineural hearing loss with speech reception thresholds of five decibels in both ears.
Dr. Randolph diagnosed sensorineural hearing loss bilaterally. He stated that industrial
audiograms were performed but he had not reviewed them. Dr. Randolph noted appellant’s
audiogram revealed hearing loss with an audiometric configuration entirely compatible with
hearing loss due to past noise exposure. He opined that pursuant to the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment,3 (A.M.A.,
Guides), appellant had zero percent (no) hearing loss in the right and left ear with binaural
2

The August 24, 1992 audiogram revealed, at the frequency levels of 500, 1,000, 2,000 and 3,000, the following
thresholds: left ear 0, 0, 0 and 15 decibels; right ear 0, 0, 0 and 20 decibels.
3

A.M.A., Guides (5th ed. 1993).

2

hearing loss of zero. Dr. Randolph noted that appellant was a borderline candidate for bilateral
hearing aids. He asked to review the industrial audiograms to see if the hearing loss would be
attributed to his workplace exposure to noise.
In a December 12, 2012 letter, the employing establishment submitted a summary of
appellant’s occupational exposure to noise from May 21, 1979 to May 3, 1993, for a firefighter
who worked in the background ship was exposed to 79 to 89 decibels continuously, background
and nonindustrial noise from 60 to 70 decibels of noise continuously, background industrial
noise from 70 to 95 decibels of noise continuously and tool use from 82 to 120 decibels of noise
intermittently.
In a January 7, 2013 letter, OWCP referred appellant to Dr. Randolph for further
evaluation. It provided Dr. Randolph with a statement of accepted facts, available exposure
information and copies of all medical reports and audiograms and requested that he provide an
addendum to his November 5, 2012 report. OWCP provided the employing establishment
audiograms from the hearing conservation program dated April 12, 1968 to August 24, 1992.4
In a January 21, 2013 report, Dr. Randolph noted that the earliest audiogram present in
appellant’s record was April 12, 1968 which revealed totally normal hearing in both ears. He
noted that appellant left federal employment in 1993 and the audiogram performed on
August 24, 1992 revealed that he had essentially normal hearing in both ears with no treatment
being indicated based on the audiogram. Since 1992 to the audiogram performed on October 24,
2012, appellant’s hearing had degenerated somewhat since the audiogram obtained in 1968 due
to causes other than his federal industrial employment. Dr. Randolph noted that the audiogram
performed on October 24, 2012 revealed zero percent ratable hearing loss in both ears utilizing
the A.M.A., Guides. He advised that appellant was a potential candidate for hearing aids;
however, he was not a candidate for hearing aid evaluation and fitting at the time he left federal
employment. Dr. Randolph found that the workplace exposure may have been of sufficient
intensity and duration to have aggravated appellant’s hearing loss if adequate ear protection had
not been used. He found no other significant contributing factors to appellant’s hearing loss
other than the aging process. Dr. Randolph reviewed findings from his earlier November 5, 2012
report that revealed an audiometric configuration compatible with hearing loss due to noise
exposure and the aging process after reviewing the earlier report, he diagnosed sensorineural
hearing loss, bilaterally which was unrelated to noise exposure at the employing establishment.
Rather, he opined that appellant did not have any hearing loss on audiograms performed on
August 24, 1992.
In a February 6, 2013 decision, OWCP denied appellant’s claim finding that the medical
evidence did not establish that the hearing loss was causally related to workplace noise exposure.
It found that Dr. Randolph determined that appellant’s hearing loss was not due to noise
exposure from his federal employment.

4

The Board has held that a program of annual audiometric examinations conducted by an employing
establishment may constructively establish actual knowledge of a hearing loss such as to put the immediate
supervisor on notice of an on-the-job injury. Jose Salaz, 41 ECAB 743 (1990).

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that the injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statements identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
It is not disputed that appellant was exposed to noise from 1975 to 1993 in the course of
his employment. The Board finds that the weight of medical evidence is insufficient to establish
that he has hearing loss causally related to his workplace noise exposure.
In a report dated November 5, 2012, Dr. Randolph diagnosed sensorineural hearing loss
bilaterally. He advised that audiometrics performed revealed a bilateral high frequency
sensorineural hearing loss. Appellant’s audiogram revealed hearing loss with an audiometric
configuration compatible with hearing loss due to past noise exposure but advised that he did not
have his industrial audiograms for comparison.
In an addendum report dated January 21, 2013, Dr. Randolph reviewed the employing
establishment’s audiograms and additional information regarding the duration and extent of
appellant’s workplace exposure to noise. He noted that the earliest audiogram of April 12, 1968
5

Gary J. Watling, 52 ECAB 357 (2001).

6

Solomon Polen, 51 ECAB 341 (2000).

4

revealed totally normal hearing in both ears. Dr. Randolph noted that appellant left federal
employment in 1993 and the last audiogram performed on August 24, 1992 revealed essentially
normal hearing in both ears. He advised that the hearing loss was not ratable in both ears and no
treatment was required based on the audiogram of August 24, 1992. Since 1992 to the
audiogram performed on October 24, 2012 appellant’s hearing degenerated somewhat due to
causes other than his federal industrial employment. Dr. Randolph noted the audiogram
performed on October 24, 2012 was not ratable for schedule award purposes. He diagnosed
sensorineural hearing loss, bilaterally, which was unrelated to noise exposure at the employing
establishment. Dr. Randolph found no other significant contributing factors to appellant’s
hearing loss other than the aging process. He opined that appellant’s current hearing loss was
not due to industrial noise exposure as the hearing loss occurred since appellant left federal
employment.
The Board finds that the medical evidence does not support that appellant has any hearing
loss causally related to workplace noise exposure. Dr. Randolph examined appellant, reviewed
audiological records and provided a reasoned opinion as to why the hearing loss was not due to
the employment. He found no basis in his most recent report to attribute appellant’s hearing loss
to his federal employment. There is no other medical evidence supporting appellant’s claim.
Thus, appellant has not met his burden of proof to establish that his hearing loss is causally
related to employment factors.
On appeal, appellant asserts that his hearing loss was causally related to workplace
exposure to noise and that Dr. Randolph, in his November 5, 2012 report supports this
contention. As noted above, the medical evidence did not establish that appellant’s hearing loss
is causally related to workplace exposure to noise. At the time of Dr. Randolph’s November 5,
2012 report he had not reviewed the industrial audiograms. After reviewing these audiograms,
he opined that, since 1993, appellant’s hearing loss was not compatible with hearing loss
aggravated by noise exposure.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that his hearing loss was caused or
aggravated by his federal employment.

5

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 21, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

